PER CURIAM.
The trial judge granted a new trial in a paternity suit. This appeal is brought pursuant to § 59.04, Fla.Stat., F.S.A. The grounds assigned for the granting of the motion for new trial are (1) improper comments of defendant’s counsel in closing argument; (2) the trial of the cause went off on two related tangents which resulted in over-emphasis on these points to such a degree that there was not a fair consideration of the material issue; (3) the jury was confused by the conduct of an experiment; (4) that these errors resulted in the miscarriage of justice.
The order is affirmed under the rules stated in Cloud v. Fallís, Fla.1959, 110 So.2d 669; Simpson v. Clay, Fla.App.1962, 139 So.2d 494.
Affirmed.